Exhibit 10.4
Amended and Restated Executive Officer
Change in Control Agreement
This Amended and Restated Change in Control Agreement (the “Agreement”) is dated
as of October 1, 2008, by and among Sport Supply Group, Inc., a Delaware
corporation (the “Company”), and Terrence M. Babilla (the “Executive”).
The following recitals are true and constitute the basis for this Agreement:

  A.  
The Company recognizes that the current business environment makes it difficult
to attract and retain highly-qualified executives unless a certain degree of
security can be offered to such executives against organizational and personnel
changes which frequently follow a Change in Control (as defined below) of a
corporation;
    B.  
The Board of Directors of the Company (the “Board”) recognizes the long and
valued service the Executive has provided as an officer of the Company and/or
its subsidiaries and considers the Executive to be an important resource the
Company desires to retain;
    C.  
The Company desires to assure fair treatment of its key executives in the event
of a Change in Control and to allow them to make critical career decisions
without undue time pressure and financial uncertainty, thereby increasing their
willingness to remain with the Company notwithstanding the outcome of a possible
Change in Control of the Company;
    D.  
The Company recognizes its key executives will be involved in evaluating or
negotiating any offers, proposals or other transactions that could result in a
Change in Control of the Company and believes that it is in the best interests
of the Company and its stockholders that such key executives be in a position,
free from personal, financial and employment consideration, to be able to assess
objectively and pursue aggressively the interests of the Company’s stockholders
in making these evaluations and carrying on such negotiations;
    E.  
The Board believes it is essential to provide the Executive with compensation
arrangements upon a Change in Control that provide the Executive with individual
financial security and which are competitive with those of other corporations,
and in order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement; and
    F.  
The Company and the Executive are parties to the Change in Control Agreement,
dated February 12, 2007 (the “Original Agreement”), and the Company and the
Executive now wish to amend and restate the Original Agreement in its entirety
by this Agreement.

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE in consideration of the Executive’s willingness to continue
working as an employee of the Company or any of its subsidiaries and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1. Certain Definitions. In addition to the terms that are defined in other parts
of this Agreement, the following terms shall have the specified meanings set
forth below:
(a) “Cause” for purposes of this Agreement shall mean (i) the conviction of the
Executive of a felony, (ii) an act or acts of personal dishonesty taken by the
Executive and intended to result in substantial personal enrichment of the
Executive at the expense of the Company or (iii) repeated violations by the
Executive of the Executive’s obligations under Sections 5, 16 and 18 of this
Agreement that are demonstrably willful and deliberate on the Executive’s part
and that are not remedied in a reasonable period of time after receipt of
written notice from the Company.
(b) “Code” for purposes of this Agreement shall mean the Internal Revenue Code
of 1986, as amended, and any reference to any subsection thereof shall be
construed to incorporate reference to any section or subsection of the Code
enacted as a successor thereto, any applicable proposed, temporary or final
regulations promulgated pursuant to such sections and any applicable
interpretation thereof by the Internal Revenue Service.
(c) “Competes” for purposes of this Agreement shall mean any one or more of the
following activities:
(i) manufacturing, distributing, designing, selling or installing sports
equipment and supplies (the “Sports Distribution Business”) to any Person within
any industry segment for which the Company has either offered to provide or
conduct, or actually provided or conducted, the Sports Distribution Business; or
(ii) engaging in any other business activities (other than those described in
(c)(i) above) which are conducted, offered or provided by the Company while the
Executive is employed by the Company and as to which Executive is involved, if
those activities are in the same markets or states as the Company engaged in
during Executive’s employment with the Company.
(d) “Disability” for purposes of this Agreement shall mean Executive’s
incapacity due to physical or mental illness that prevents Executive from
engaging in the full-time performance of Executive’s duties with Company for a
period of 60 consecutive days or for 90 days, whether or not consecutive, in any
360 day period and, within 30 days after written notice is provided to Executive
by Company, Executive shall not have returned to the full-time performance of
Executive’s duties.
(e) “Good Reason” for purposes of this Agreement shall mean any of the following
acts by the Company (or any of its affiliates), without the consent of the
Executive (in each case, other than an isolated, insubstantial and inadvertent
action not taken in bad faith): (i) a material diminution in the Executive’s
authority, duties or responsibilities or in the authority, duties or
responsibilities of the supervisor to whom the Executive is required to report
(including a requirement that the Executive report to a corporate officer or
employee instead of reporting directly to the Board or a similar governing
body); (ii) a material diminution in

 

2



--------------------------------------------------------------------------------



 



the Executive’s base compensation; (iii) a material diminution in the budget
over which the Executive retains authority; (iv) the relocation of the Executive
to an office or location more than 50 miles from the location at which the
Executive normally performed services for the Company immediately prior to such
relocation; or (v) any action or inaction that constitutes a material breach by
the Company of the agreement under which the Executive provides services. In the
case of any allegation of Good Reason by the Executive, (A) the Executive shall
provide notice to the Company of the event alleged to constitute Good Reason
within 90 days of the occurrence of such event, and (B) the Company shall have
the opportunity to remedy the alleged Good Reason event within 30 days from
receipt of notice of such allegation.
(f) “Person” for purposes of this Agreement shall mean any individual,
corporation, limited liability company, partnership, joint venture, association,
trust, unincorporated organization or other entity.
(g) “Present Value” for purposes of this Agreement shall mean the amount
determined in accordance with Section 280G(d)(4) of the Code as of the date
specified for such determination, applying a discount rate, compounded no less
frequently than monthly, that is equivalent to the rate specified for such
determination.
(h) “Principal Obligations” for purposes of this Agreement shall mean either
(i) the principal, premium, interest, fees, costs, expenses and other amounts
accrued or due on the Company’s existing or future credit facilities, term loans
or revolving credit or commercial paper facilities (including any related
hedging obligations or letter of credit subfacilities) entered into with
commercial banks or financial institutions and guarantees thereof or (ii) the
Company’s 5.75% convertible senior subordinated notes due 2009 or any future
senior subordinated notes.
2. Term. This Agreement shall commence on the date hereof and shall terminate
upon the earlier of (a) the termination of Executive’s employment with the
Company or any of its subsidiaries for any reason (by either the Company or the
Executive) at any time more than 6 months prior to a Change in Control, (b) the
termination of Executive’s employment with the Company or any of its
subsidiaries either by the Company for Cause or the Executive without Good
Reason at any time either before or after a Change in Control, (c) the
termination of the Executive’s employment with the Company or any of its
subsidiaries either by the Company without Cause, by the Executive for Good
Reason, or upon the death or Disability of Executive at any time within the
6 month period before or the 6 month period after a Change in Control and the
payment by the Company of all obligations to the Executive under Section 6 of
this Agreement or (d) upon the 6 month anniversary of a Change in Control and
the payment by the Company of all obligations to the Executive under Section 6
of this Agreement (the “Term”).
3. Change in Control. For the purpose of this Agreement, a “Change in Control”
of the Company shall mean the occurrence of any of the following events at any
time during the Term:
(a) the acquisition by any person of beneficial ownership, directly or
indirectly, through a purchase, merger or other acquisition transaction or
series of transactions, of shares of capital stock of the Company entitling such
person to exercise 40% or more of the total voting power of all shares of
capital stock of the Company entitled to vote generally in the elections of

 

3



--------------------------------------------------------------------------------



 



directors, other than any such acquisition by either (i) the Company or (ii) any
subsidiary or any employee benefit plan of the Company, and during any period of
two consecutive years, individuals who at the beginning of such period
constituted the board of directors (together with any new directors whose
election to the board of directors, or whose nomination for election by the
stockholders of the Company, was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously
approved) cease for any reason to constitute a majority of the board of
directors then in office; or
(b) the acquisition by any person of beneficial ownership, directly or
indirectly, through a purchase, merger or other acquisition transaction or
series of transactions, of shares of capital stock of the Company entitling such
person to exercise 50% or more of the total voting power of all shares of
capital stock of the Company entitled to vote generally in the elections of
directors, other than any such acquisition by either (i) the Company or (ii) any
subsidiary or any employee benefit plan of the Company; or
(c) any consolidation of the Company with, or merger of the Company into, any
other person, any merger of another person into the Company, or any conveyance,
sale, transfer or lease or disposal of all or substantially all of the assets of
the Company to another person (other than (i) any such transaction (A) involving
a merger or consolidation that does not result in any reclassification,
conversion, exchange or cancellation of outstanding shares of capital stock of
the Company (other than any reclassification, conversion, exchange or
cancellation of outstanding shares of capital stock of the Company solely for
shares of publicly traded common stock listed on the American Stock Exchange or
on an established national securities exchange or automated over-the-counter
trading market in the United States) and (B) pursuant to which the holders of
50% or more of the total voting power of all shares of the Company’s capital
stock entitled to vote generally in the election of directors immediately prior
to such transaction have the entitlement to exercise, directly or indirectly,
more than 50% of the total voting power of all shares of capital stock entitled
to vote generally in the election of directors of the continuing or surviving
corporation immediately after such transaction or (ii) any transaction which is
effected solely to change the jurisdiction of incorporation of the Company and
results in a reclassification, conversion or exchange of outstanding shares of
common stock into solely shares of common stock).
For purposes of this Section 3, whether a person is a “beneficial owner” will be
determined in accordance with Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and “person” includes any syndicate or
group that would be deemed to be a person under Section 13(d)(3) of the Exchange
Act.
4. The Company’s Covenants. In order to induce the Executive to remain in the
employ of the Company and in consideration of the Executive’s covenants set
forth in Sections 5, 16 and 18 of this Agreement, the Company agrees, under the
conditions described herein, to pay the Executive the Severance Payment (as
defined in Section 6 below) and the other payments and benefits described
herein. This Agreement shall not be construed as creating an express or implied
contract of employment, and except as otherwise agreed in writing between the
Executive and the Company, the Executive shall not have any right to be retained
in the employ of the Company.

 

4



--------------------------------------------------------------------------------



 



5. The Executive’s Covenants. The Executive agrees that, subject to the terms
and conditions of this Agreement, in the event of a Change in Control while the
Executive is employed by the Company, the Executive will remain in the employ of
the Company until the earliest of (a) the date which is 6 months following the
date of a Change in Control, (b) the date of termination by the Executive of the
Executive’s employment for Good Reason, or (c) the termination by the Company of
the Executive’s employment either with or without Cause, or due to Executive’s
death or Disability.
6. Severance Payment.
(a) If at any time during the 6 month period prior to a Change in Control, the
Company shall terminate the Executive’s employment without Cause, the
Executive’s employment shall terminate due to his death or Disability, or the
Executive shall terminate his employment for Good Reason, then the Company shall
be obligated to pay the Executive in a lump sum in cash on the next business day
following the Change in Control an amount (subject to all withholding and
applicable deductions) equal to 2.99 times the sum of (i) the highest of (A) the
Executive’s then current base salary on an annualized basis as in effect
immediately prior to the Change in Control or (B) the Executive’s highest
annualized base salary (with the Company or any of its subsidiaries) in effect
during the 1 year period before such Change in Control and (ii) the actual bonus
paid to the Executive by the Company or any of its subsidiaries for the most
recent fiscal year ended prior to the occurrence of the Change in Control (the
“Severance Payment”); provided, however, that the amount of the Severance
Payment shall be subject to being delayed and/or reduced in accordance with
either Section 7 or Section 8 below.
(b) If a Change in Control shall occur while the Executive is employed by the
Company and the Executive shall not have prior to the 6 month anniversary of the
Change in Control been terminated by the Company for Cause or resigned from the
employ of the Company without Good Reason, then the Company shall be obligated
to pay the Executive in a lump sum in cash on the next business day following
the 6 month anniversary of the Change in Control an amount (subject to all
withholding and applicable deductions) equal to the Severance Payment
(calculated as described in subsection (a) above); provided, however, that the
amount of the Severance Payment shall be subject to being delayed and/or reduced
in accordance with either Section 7 or Section 8 below.
(c) If, however, on or after the Change in Control and prior to the 6 month
anniversary of the Change in Control either the Company shall terminate the
Executive’s employment without Cause, the Executive’s employment shall terminate
due to his death or Disability, or the Executive shall terminate his employment
for Good Reason, the Severance Payment (calculated as described in subsection
(a) above) shall be due and payable by the Company as of the effective date of
the termination of the Executive’s employment with the Company and shall be
subject to being delayed and/or reduced in accordance with either Section 7 or
Section 8 below.
(d) Notwithstanding any other term or provision of this Agreement to the
contrary, no Severance Payment shall become due and payable by the Company to
the Executive under the terms of this Agreement if at the effective time of any
Change in Control the Company is then in default of any of its payment
obligations under the terms of its Principal Obligations or if any dissolution,
assignment for the benefit of creditors or reorganization under any chapter of
Title 11 of the United States Code shall have caused a Change in Control of the
Company.

 

5



--------------------------------------------------------------------------------



 



7. Reduction of Payments by the Company.
(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be nondeductible by the Company for Federal income tax purposes
because of Section 280G of the Code, then the Severance Payment shall be reduced
in such a manner that its aggregate Present Value shall be equal to the Reduced
Amount. The “Reduced Amount” shall mean an amount expressed in Present Value
that maximizes the aggregate present value of the Severance Payment without
causing any Payment to be nondeductible by the Company because of Section 280G
of the Code. Prior to any reduction pursuant to this Section 7(a), the total
amount of Payments shall be deemed, for purposes of calculating the Payment, to
be reduced by the value of the non-competition, non-solicitation and consulting
obligations set forth in Section 18 of this Agreement, which value will be
determined by a reputable valuation expert selected by the Company and
reasonably acceptable to the Executive.
(b) All determinations required to be made under this Section 7 shall be made by
an independent accounting firm selected by the Company (the “Accounting Firm”)
and the Accounting Firm shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the payment date or
such earlier time as is requested by the Company. Any such determination by the
Accounting Firm shall be binding upon the Company and the Executive. The
Executive shall determine which and how much of the Severance Payment shall be
eliminated or reduced consistent with the requirements of this Section 7, though
such eliminated or reduced amount shall be, at a minimum, an amount that reduces
the Severance Payment to the Reduced Amount; provided, that, if the Executive
does not make such determination within 10 business days of the receipt of the
calculations made by the Accounting Firm, the Company shall elect which and how
much of the Severance Payment shall be eliminated or reduced consistent with the
requirements of this Section 7 and shall notify the Executive promptly of such
election. Within 5 business days thereafter (but in no event later than March 15
of the calendar year following the calendar year in which the applicable payment
date specified in Section 6 hereof on which the Severance Payment would
otherwise be paid occurs), the Company shall pay or distribute to or for the
benefit of the Executive such amounts as are then due to the Executive under
this Agreement.
(c) As a result of the uncertainty in the application of Section 280G of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that the Severance Payment will have been made by the Company
which should not have been made (an “Overpayment”) or that an amount of the
Severance Payment which will not have been made by the Company could have been
made (an “Underpayment”), in each case, consistent with the calculations
required to be made hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against the
Executive that the Accounting Firm believes has a high probability of success
determines an Overpayment has been

 

6



--------------------------------------------------------------------------------



 



made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be repaid by the Executive to the Company
together with interest at the applicable Federal rate provided in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Executive to the Company if and to the extent such deemed payment
would not either reduce the amount on which the Executive is subject to tax
under Section 1 and Section 4999 of the Code or generate a refund of such taxes.
In the event that the Accounting Firm, based upon controlling precedent or other
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive together with interest at the applicable Federal rate provided in
Section 7872(f)(2) of the Code; provided, that any such Underpayment shall
constitute a payment (within the meaning of Treas. Reg. § 1.409A-2(b)(2))
separate and apart from the Severance Payment; and provided, further that any
such Underpayment shall be deemed a disputed payment (within the meaning of
Treas. Reg. § 1.409A-3(g)) and shall be made no later than the end of the first
taxable year of the Company in which the Accounting Firm determines pursuant to
this Section 7(c) that such Underpayment is due.
8. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Code. This Agreement shall be administered in a manner consistent with this
intent, and any provision that would cause this Agreement to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of the Executive).
9. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices provided by the
Company or any of its subsidiaries and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights the Executive may
have under any stock option or other agreements with the Company or any of its
subsidiaries. Amounts that are vested benefits or that the Executive is
otherwise entitled to receive under any plan, policy, practice or program of the
Company or any of its subsidiaries at or subsequent to the termination of
Executive’s employment shall be payable in accordance with such plan, policy,
practice or program.
10. Successor to the Company.
(a) The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place. Any failure of the Company to
obtain such agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this Agreement. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assign to its business and/or assets as aforesaid which executes
and delivers the agreement provided for in this Section 10 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law. If at any time during the term of this Agreement the Executive is employed
by any corporation a majority of the voting securities of which is then owned by
the Company, “Company” as used in Section 1, 2, 3, 4, 5, 6, 7, 8, 16 and 18
hereof shall in addition include such employer. In such event, the Company
agrees that it shall pay or shall cause such employer to pay any amounts owed to
the Executive pursuant to Section 6 hereof.

 

7



--------------------------------------------------------------------------------



 



(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive, and the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive should die while any amounts are still payable to him or her
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s devisee, legatee,
or other designee or, if there be no such designee, to the Executive’s estate.
11. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, to the party entitled to receive such
notice at the address shown on the signature page hereof, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.
12. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. This Agreement shall be governed by and construed in accordance with
the laws of the State of Texas, without regard to the choice of law provisions,
statutes, regulations or principles of this or any other jurisdiction.
13. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
15. Legal Fees and Expenses. The Company shall be obligated to pay all legal
fees and expenses that the Executive may incur as a result of the Company
contesting the validity, enforceability, or the Executive’s interpretation of,
or determinations under, this Agreement.
16. Confidentiality. As an employee of the Company, the Executive shall have
access to the Company’s confidential information and the Company shall be
unconditionally obligated to, and hereby agrees to, provide Executive with
access to new and additional elements of the Company’s confidential information
so long as Executive is employed by the Company.

 

8



--------------------------------------------------------------------------------



 



The Executive shall retain in confidence any and all confidential information
known to the Executive concerning the Company and its businesses so long as such
information is not otherwise publicly disclosed.
17. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto relating to the matters encompassed hereby and supersedes any
prior oral or written agreements relating thereto.
18. Noncompete. If Executive receives the Severance Payment from the Company,
the Executive agrees that for a period of 1 year immediately following the
termination of the Executive’s employment with the Company for any reason
(either by the Company or the Executive) Executive shall not, without the prior
written consent of the Company, directly or indirectly by assisting others,
engage in, solicit on behalf of, render any services to, guarantee any
obligations of, extend credit to, or have any ownership interest or other
affiliation in, any business or other endeavor that Competes with the Company in
the United States. Notwithstanding anything herein to the contrary, nothing in
this Agreement shall prevent or prohibit Executive from owning not more than 5%
of a class of equity securities issued by any Person listed on any national
securities exchange or interdealer quotation system.
19. Amendment and Restatement of Original Agreement. The Original Agreement is
hereby amended and restated in its entirety. Such amendment and restatement is
effective upon execution of this Agreement by the Company and the Executive.
Upon such execution, all provisions of, rights granted and covenants made in the
Original Agreement are hereby waived, released and superseded in their entirety
and shall have no further force or effect.

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              Sport Supply Group, Inc.   Executive:
 
           
By:
  /s/ Adam Blumenfeld   /s/ Terrence M. Babilla               Adam Blumenfeld,  
Terrence M. Babilla
 
  Chief Executive Officer        
 
           
Address:
  1901 Diplomat Drive        
 
           
 
  Dallas, TX 75234        
 
           

 

 